Citation Nr: 0935710	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a L3 bonespur, with 
backache and limitation of motion.

3.  Entitlement to service connection for cold injuries to 
the feet.

4.  Entitlement to service connection for cold injuries to 
the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1949 to September 
1952.  He had an additional period of unqualifying service 
for VA benefits purposes.  See 38 U.S.C.A. § 1110 (West 
2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, March 2005, and 
February 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefits sought on appeal.

The Veteran was scheduled to appear for a Board hearing in 
January 2008, however, the Veteran subsequently cancelled the 
hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A L3 bonespur, with backache and limitation of motion, 
was not incurred in or aggravated by active duty service.

2.  Cold injuries to the feet were not incurred in or 
aggravated by active duty service.

3.  Cold injuries to the hands were not incurred in or 
aggravated by active duty service.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a L3 
bonespur, with backache and limitation of motion, are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008). 

2.  The criteria to establish service connection for cold 
injuries to the feet are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

3.  The criteria to establish service connection for cold 
injuries to the hands are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2000, 
April 2001, and June 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  Additionally, the 
June 2006 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded VA 
examinations. See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002), 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Finally, it appears a portion of the Veteran's service 
records from his second period of service are unavailable and 
are presumed to have been destroyed by fire (See October 2001 
National Personnel Records Center Response).  However, 
service treatment records and records concerning the 
Veteran's discharge are associated with the claims file.  The 
Board recognizes that there is a heightened obligation to 
assist a Veteran in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government. O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond  v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 



L3 Bonespur, with Backache and Limitation of Motion

Background

The Veteran reported a history of falling off a truck in 1950 
and stated he was hospitalized for two weeks. (See January 
2001 RO hearing).  The Veteran also reported that he injured 
his back in 1950 he injured his back when he was "blown 
up," because his Jeep struck or was hit by a mortar.  As a 
result, he landed on his lower back and was subsequently 
hospitalized for five days. (See March 2009 VA examination).

Service treatment records indicated that in February 1951, 
the Veteran complained of chronic muscular pain in the right 
chest and back, with some spasm in the right scapular muscle 
group.  In June 1952, the Veteran complained of pain in the 
upper back radiating to the arms when lifting.  

In a February 1952 motor vehicle accident, the Veteran was 
hospitalized for three days and diagnosed with an external 
nose contusion, contusions and abrasions of the legs and 
right arm.  

The Veteran's September 1952 separation examination noted no 
physical defects and a clinical evaluation of the spine 
yielded normal results.  

In his September 1953 re-enlistment examination, the Veteran 
was examined and no back disabilities were reported or 
diagnosed.  

Post-service, in an April 1969 VA hospitalization record, an 
x-ray of the lumbosacral spine showed a small spur of bone 
projecting anteriorly from the superior body margin of L3.  
There was no narrowing of other disc space or generalized 
degenerative changes.  

In a November 1978 VA x-ray, the Veteran was diagnosed with 
minimal lower lumbar spine degenerative disc disease after 
complaining of low back pain.

In November 1987, the Veteran was treated for a Workers 
Compensation injury.  He stated that he missed his step 
coming out of his truck, fell, and subsequently injured his 
back.

In October 1988, Dr. GAB performed a disability evaluation of 
the Veteran in relation to the Workers Compensation accident.  
The Veteran reported low back pain when he fell out of his 
truck which radiated into both hips and produced burning pain 
down the posterior aspect of both legs to the feet.  He 
reported numbness, tingling, weakness, and instability in his 
legs, and occasional numbness, tingling and weakness in both 
hands and arms.  The Veteran was diagnosed with generalized 
degenerative joint disease, and acute and chronic cervical 
and lumbosacral strains, post-traumatic.  The examiner stated 
the Veteran had a history of neck and low back pain following 
trauma in November 1987.  

In April 1989, Dr. CME stated that he had been treating the 
Veteran since January 1988 for a low back injury sustained in 
November 1987.  Dr. CME diagnosed the Veteran with a 
subluxation of the fifth lumbar vertebra associated with mild 
localized low back pain which was complicated by mild to 
moderate degenerative changes due to osteoarthritis at the 
lumbosacral joint.

In a May 1989 Social Security Administration determination, 
the Veteran's disability was determined to have begun 
November 13, 1987, with a primary diagnosis of degenerative 
spondylosis of the lumbosacral spine.

In a January 2001 RO hearing, the Veteran stated he injured 
his back in Korea in the winter of 1950 or 1951, prior to a 
1952 automobile accident.  (See January 2001 RO hearing 
testimony, page 6).  He testified that he jumped into the 
back of a "semi," in order to pick up a box of rations and 
that his feet flew out from under him.  He stated he hit a 
steel bar before landing on his back in the mud. The Veteran 
testified that he was in the hospital for several days (See 
page 2).
 
In March 2004, Dr. JMD stated that the Veteran had back pain 
due to a fall from a truck in Korea.  

The Veteran underwent a VA examination in March 2009 and 
reported lower back pain for the last 50 years.  The Veteran 
stated in 1950 he injured his back in Korea  when he was 
"blown up," because his Jeep struck or was hit by a mortar.  
As a result, he landed on his lower back and was subsequently 
hospitalized for five days.  The Veteran reported on and off 
lower back pain, but for the last few years, his pain was 
constant and getting progressively worse.  

The examiner noted x-ray studies of the spine revealed 
minimal to moderate degenerative changes of the lumbar spine.  
The Veteran was diagnosed with degenerative disc disease of 
the lumbosacral spine.  The examiner stated the Veteran's 
current degenerative disc disease of the lumbosacral spine 
was not caused or related to his service.  The examiner 
further stated the Veteran had no documented acute and 
chronic lower back disabilities and its treatment when he was 
in active service.  The examiner opined the Veteran's present 
diagnosis of his lower back condition was more likely wear 
and tear leading to degeneration due to age.  

Analysis

The Veteran seeks service connection for a L3 bonespur, with 
backaches and limitation of motion.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of a back 
disorder, nor is there any competent medical evidence 
indicating a diagnosis of a back disorder within one year of 
the Veteran's separation from active duty.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Veteran submitted a private medical opinion from Dr. JMD, 
who opined the Veteran's back disability was due to a fall 
from a truck while in Korea.  The Court has held that a post-
service reference to injuries sustained in service without a 
review of service medical records is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1992).

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).   

In addition, with regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference. Indeed, the Court has 
provided guidance for weighing medical evidence. As noted 
above, the Court has held, for example, that a post-service 
reference to injuries sustained in-service without a review 
of service medical records is not competent medical evidence. 
Grover v. West, 12 Vet. App. 109, 112 (1992). Therefore, 
because Dr. JMD did not review the Veteran's separation 
examination report, yet opined that the Veteran's low back 
disability was related to his service, this opinion creating 
the possibility of a nexus between an in-service injury and 
the current disability is not considered probative medical 
evidence.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For the showing of chronic disease in-service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 38 
C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id.

The Veteran's service treatment records indicate no chronic 
disability of the back.  The Veteran's separation examination 
was negative for any complaints, treatment of diagnosis of a 
back disability. 

The Veteran's PULHES profile on his September 1952 separation 
examination was:

Physical Capacity and Stamina Upper Extremities Lower 
Extremities Hearing and Ears Eyes Psychiatric Condition 1 1 1 
1 1 1

The Veteran's PULHES profile on his September 1953 re-
enlistment examination was:

Physical Capacity and Stamina Upper Extremities Lower 
Extremities Hearing and Ears Eyes Psychiatric Condition 1 1 1 
1 1 1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the Veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.

For the relevant period (i.e., that excluding the Veteran's 
non-qualifying period of service), these records were 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

Notably, the Veteran's September 1952 discharge examination 
and September 1953 re-enlistment examination indicated no 
diagnoses of a back disability.

Further, the first notation of backaches associated with the 
record is dated in 1969 VA treatment records, approximately 
15 years after the Veteran's separation from service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

Absent evidence of a nexus between the current back 
disability and service, the Veteran cannot meet the criteria 
for service connection.  Therefore, service connection is not 
warranted.


Cold Injuries to the Feet and Hands

The Veteran seeks service connection for cold injuries to the 
feet and hands.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of cold injuries to the 
feet and/or hands.

In a November 2003 VA clinic progress note, the examiner 
diagnosed the Veteran with a history of diabetic neuropathy, 
and noted he was not taking his medication.

In March 2004, Dr. JMD stated that the Veteran had peripheral 
neuropathy and some degree of peripheral vascular 
insufficiency related to his frostbite in Korea.

The Veteran underwent a VA examination in March 2009.  The 
Veteran reported he was exposed to the cold climate during 
the Korean War in 1950-1951.  He stated that he could not 
remember what happened at the time of the injury but that he 
developed frostbite.  The Veteran stated he did not receive 
any treatment at the time of injury.  

The examiner stated the Veteran had subjective complaints of 
pain and numbness of both feet and hands.  The Veteran's 
pinprick and touch sensation were intact, with no objective 
evidence of sensory loss.  On palpation, there was no 
evidence of tenderness or stiffness of both joints of the 
hands and feet.  There was no evidence of swelling or 
deformity of the joints.  The Veteran's range of motion of 
both hands and feet were grossly intact.  

The examiner diagnosed the Veteran with cold injury exposure 
without residuals. The examiner opined that regarding his 
cold injury exposure, the Veteran had no evidence of 
residuals.  X-ray of both feet and hands revealed 
degenerative changes which were more likely from his age, and 
other clinical findings also due to age.

Again, in this case, there is no competent medical evidence 
of a nexus between the Veteran's service and his claim of 
cold injuries to the feet and/or hands, nor is there any 
competent medical evidence indicating a diagnosis of cold 
injuries to the feet and/or hands within one year of the 
Veteran's separation from active duty.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In March 2004, Dr. JMB stated the Veteran had peripheral 
neuropathy and some degree of peripheral vascular 
insufficiency related to his frostbite in Korea.  Again, as 
noted above, the Court has held that a post-service reference 
to injuries sustained in service without a review of service 
medical records is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1992). 

As to the March 2009 VA examiner diagnosing the Veteran with 
cold injury exposure without residuals, the Board places 
little probative value on this opinion.  While a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion. See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).   There is no evidence 
associated with the Veteran's service treatment records that 
indicate he was exposed to cold, or complained, treated or 
was diagnosed with frostbite while in-service.

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge. The first 
notation of cold injuries of the hands and/or feet associated 
with the record is dated in February 2000 and June 2001 
claims of entitlement to service connection, approximately 48 
years after the Veteran's separation from service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for cold injuries to the hands and/or 
feet, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).  






ORDER

Service connection for a L3 bonespur, with backache and 
limitation of motion, is denied.

Service connection for cold injuries to the feet, is denied.

Service connection for cold injuries to the hands, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. A remand is 
necessary in order for the RO to attempt to verify the 
Veteran's stressor(s). 

The Veteran claims entitlement to service connection for 
PTSD.  While the Veteran has a current diagnosis of PTSD, he 
has no verifiable stressor.  (See June 2005 VA treatment 
record).  

The RO has made numerous attempts in order to verify the 
Veteran's stressor, all of which have been unsuccessful.  A 
December 2008 research response indicated morning reports of 
the 2nd Quartermaster Company for August 1, 1950 to September 
30, 1950 yielded no results on the incident individual named 
by the Veteran.  The December 2008 research results suggested 
a further search of the National Archives and Records 
Administration (NARA), College Park, Maryland, for a list of 
casualties would be appropriate.  

It does not appear from the claims file, that an attempt to 
obtain these records has been made.  As such, a remand is in 
order.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

The Veteran has asserted that he has PTSD which is due to his 
experiences during service, to include combat. The Veteran's 
DD214 indicated his military occupational specialty was that 
of a "subsistence storage specialist." 

While the Board presently expresses no opinion as to whether 
the Veteran served in combat (as that determination is within 
the province of the RO/AMC as the claim remains pending 
adjudication upon remand), the Veteran may submit, and the 
RO/AMC should develop any appropriate evidence as to whether 
there is credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection. 

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The Veteran claims as one of his in-service stressors that 
while disembarking his ship at Pusan, he and fellow soldiers 
came under fire from the North Koreans on August 19, 1950.  
The Veteran submitted a "buddy" statement from a fellow 
service member with the 38th Infantry Regiment, 2nd Infantry 
Division, who stated he also disembarked that day and that 
the soldiers did take fire from the North Koreans.  

The Veteran further reported a fellow soldier by the name of 
C.H., with the 38th Infantry Regiment, 2nd Infantry Division 
was wounded in action. (See August 2003 JSRRC letter). 
Attempts to locate this information have proved unsuccessful 
from the National Personnel Records Center (NPRC), and the 
United States Joint Services Records Research Center (JSRRC). 

As the records from NARA in College Park, Maryland, have not 
yet been requested, attempts must continue to be made to 
verify the Veteran's claimed stressor(s). As such, this 
matter must be remanded for further development.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence which may be in his possession 
which would assist in verifying the 
reported in-service stressor(s) which 
he claims are responsible for his PTSD, 
to include the dates, locations, units 
involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment. 

2.	The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, must prepare a summary of 
any reported stressors using both the 
information provided in reply to the 
above request and the facts found in 
the earlier stressor statements found 
in the claims file. 

3.	The RO/AMC should forward the summary 
to the National Archives and Records 
Administration (NARA), College Park, 
Maryland.  A search of unit and 
organizational histories, including 
after action reports, should be 
consulted in an effort to verify the 
Veteran's claim stressor. 

The Veteran must be informed of the 
results of the searches and all 
responses must be associated with the 
claims file.

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. The Veteran 
may be afforded any appropriate VA 
medical examinations. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran is presently advised that it is his 
responsibility to cooperate fully in the development of this 
claim. While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the law, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


